DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 3/2/2021, which has been entered and made of record. Claims 1, 15, 17 have been amended. No claims are cancelled or added. Claims 1-17 are pending in the application.
Response to Arguments

Examiner generally agrees with applicant’s arguments laid forth in the response of 3/2/2021 [Remarks: pages 8-11].
Allowable Subject Matter
Claims 1-17 are allowed.
The following is the examiner’s statement of reasons for allowance:
Examiner generally finds the applicant’s arguments laid forth in the response of 3/2/2021 [Remarks: pages 8-11] regarding claims 1, 15 and 17 to be persuasive. After interpretation of newly amended independent claims and subsequent updated search, examiner concluded the independent claims to be allowable.
 claim 1, prior arts of record taken alone or in combination fail to reasonably disclose or suggest the limitation of the method further comprising:
wherein estimating the light field value using compressive sensing comprises estimating a solution to an underdetermined set of linear equations by input of the first plurality of pixel values of the first image to the linear equations, the solution of the compressed sensing providing an output of the light field value and orientation for the second position as a three-dimensional location other than planar coordinates of the first image; and rendering the object, in the virtual three-dimensional space, located at the second position, using the estimated light field value.
Independent claims 15 and 17, recites allowable features similar to claim 1, and are thus considered to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742.  The examiner can normally be reached on MThF 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NURUN N FLORA/Primary Examiner, Art Unit 2619